Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and between
Parker Drilling Company, a Delaware corporation (“Parker Drilling” or “the
Company”), and W. Kirk Brassfield (“Executive”) this 8th day of February, 2013
(“Effective Date”). Parker Drilling and Executive are sometimes referred to
collectively as the “Parties” or individually as a “Party”.

PURPOSE

Parker Drilling and Executive have reached a mutual agreement that Executive’s
employment with Parker Drilling will terminate at the close of business on
April 30, 2013 (the “Termination Date”) pursuant to the terms of this Agreement.

TERMS

To achieve a final and amicable resolution of the employment relationship in all
its aspects and in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Termination of Employment Agreement. Except as otherwise provided herein
(including, but not limited to, Sections 8, 11 and 14 hereof), this Agreement
replaces and terminates that certain Employment Agreement entered into as of
December 29, 2010 between the Parties, as amended by the First Amendment dated
August 29, 2011 (collectively, the “Employment Agreement”), and that certain
Agreement entered into as of May 21, 2012 between the Parties, and will
constitute the entire agreement between the Parties.

2. Resignation as Officer and Termination of Employment. The Executive hereby
resigns all positions as an officer of Parker Drilling and its affiliates,
including but not limited to Senior Vice President and Chief Financial Officer
Parker Drilling, effective as of the date on which Parker Drilling notifies
Executive in writing that such resignation is effective or on the Termination
Date, whichever is earlier; provided that Executive shall remain an employee of
Parker Drilling through the Termination Date. Executive hereby resigns all other
positions as an employee, representative or agent of Parker Drilling and its
affiliates effective as of the Termination Date.

3. Payment of Accrued Amounts.

(a) Parker Drilling shall continue to pay to Executive his base salary of
$329,365 per year through the Termination Date, in accordance with Parker
Drilling’s normal payroll schedule and procedures for its executives.

(b) Within 14 days after the Termination Date, Parker Drilling shall pay to
Executive an amount calculated by dividing base salary by 2,080 annual hours and
multiplying the quotient by 240 hours, which represents payment for Executive’s
unused paid time off.

 

Page 1 of 12



--------------------------------------------------------------------------------

(c) In the event that the Compensation Committee of the Board of Directors of
Parker Drilling approves annual grants of restricted stock units to other
executives under the LTIP (as hereinafter defined), which grants are scheduled
to be awarded in March, 2013 (the “2013 Awards”), Executive shall receive grants
of restricted stock units commensurate with the position of CFO of Parker
Drilling at the same time as the other participants receive such grants. On the
Termination Date, the 2013 Awards shall vest on a Pro Rata Basis pursuant to
Section 5(b) hereof.

(d) In the event that the Compensation Committee of the Board of Directors of
Parker Drilling approves 2012 annual cash bonuses to other executives under the
Parker Drilling Company Incentive Compensation Plan (As Amended and Restated
Effective January 1, 2009), which payouts are scheduled to be awarded in March,
2013, Executive shall receive at the same time as the other participants a cash
bonus for 2012 based on the same corporate scorecard applied to other senior
executives and using an individual performance factor of 0.75.

4. Severance Payment. On the date that the Waiver and Release referenced in
Section 10 and attached hereto as Appendix A becomes irrevocable by Executive
(defined as the Waiver Effective Date in the Waiver and Release), Parker
Drilling shall pay to Executive a lump sum amount equal to the sum of
(a) $864,583 (which is 1.5 multiplied by “Total Cash” under Section 6(a)(1) of
the Employment Agreement) plus (b) 39,752 forfeited RSUs multiplied by the
closing price for the Company’s common stock on the Termination Date (currently
estimated to be $221,021)1.

 

  5. Vesting of Restricted Stock on Pro Rata Basis.

(a) Executive is the recipient of certain Parker Drilling restricted stock units
that are not vested as of the Effective Date (“Grant Units”), which Grant Units
are listed on Appendix A to this Agreement. Parker Drilling granted the Grant
Units to Executive pursuant to certain award agreements (the “Restricted Stock
Award Agreements”), the Parker Drilling Company 2010 Long-Term Incentive Plan,
and the Parker Drilling Company Long-Term Incentive Programs for 2009, 2010 and
2011 (collectively, the “LTIP”). The Grant Units shall vest on a Pro Rata Basis
(as defined in the LTIP) upon termination of Executive’s employment on the
Termination Date. Within sixty (60) days after the Termination Date, the Company
shall deliver to Grantee a number of shares of Parker Drilling common stock
equal to the number of Grant Units designated on Appendix A as vested on a Pro
Rata Basis as of the Termination Date.

(b) On the Termination Date, the 2013 Awards, excluding performance-based
components, shall vest on a Pro Rata Basis, such that 2/36ths of the number of
Restricted Stock Units in the 2013 Awards shall become fully vested and
transferable to Executive free of any and all restrictions as of the Termination
Date. All 2013 Awards that remain unvested as of the Termination Date, including
performance-based components, shall be forfeited by Executive as of the
Termination Date.

 

1  Placeholder reflects the product of 39,752 forfeited RSUs as of 4/30/13 x the
closing price of one share of PKD common stock on February 5, 2013 (39,752 x
$5.56 = $221,021). Actual amount will be calculated using the closing price of
the Company’s common stock on the Termination Date.

 

Page 2 of 12



--------------------------------------------------------------------------------

6. Group Health Coverage.

(a) Parker Drilling shall provide to Executive and his covered dependents, if
any, coverage as in effect for Executive on the date immediately prior to the
Termination Date under Parker Drilling’s group health plan and group dental plan
for a period of twenty-four (24) months following the Termination Date;
provided, however, Executive and his covered dependents, if any, shall not be
required to pay any portion of the premium cost to retain such coverages except
that the cost of such coverages will be imputed as income and reported as wages
to Executive in the event that Parker Drilling maintains a self-funded group
health plan and/or group dental plan and such Parker Drilling -provided coverage
would otherwise be discriminatory within the meaning of Section 105(h) of the
Internal Revenue Code of 1986, as amended (the “Code”). In all other respects,
Executive shall be treated the same as other participants under the terms of
such plans.

(b) Thereafter, Executive and his covered dependents, if any, shall be entitled
to elect continuation coverage under such plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and Parker
Drilling’s procedures for COBRA administration (“COBRA Coverage”). In the event
that COBRA Coverage is elected, (i) the COBRA time period shall not be reduced
by the post-termination continuation coverage provided pursuant to Section 6(a)
and (ii) Executive (and his covered dependents, if any) must pay the full COBRA
premium rates as effective during the COBRA Coverage period. In the event
Executive does not execute and deliver the Waiver and Release described in
Section 10, Executive and his covered dependents, if any, shall be entitled to
only COBRA Coverage after the Termination Date.

(c) In the event of any change to the group health plan or group dental plan
following the Termination Date, Executive shall be treated consistently with
senior officers of the Company (or its successor) with respect to the terms and
conditions of coverage and other substantive provisions of the plan; provided,
however, no participant contributions shall be required from Executive (and his
covered dependents, if any) unless COBRA Coverage is in effect. Notwithstanding
the foregoing provisions of this Section 6(c), the coverage of Executive (and
his dependents, if any) under such health and/or dental plans maintained by the
Company shall terminate in the event that Executive becomes employed by another
for-profit employer which maintains a group health plan or plans for its
employees providing group health coverage or group dental coverage, as
applicable; provided, however, any COBRA Coverage shall not be terminated unless
and until permitted under COBRA. For purposes of the preceding sentence, (i) the
coverage of Executive (and his dependents, if any) under the health and/or
dental plans maintained by the Company shall not terminate until Executive
becomes eligible to participate in such group health and group dental coverage
of another for-profit employer and (ii) personal coverage obtained by Executive
other than through employment or coverage available by reason of Executive’s
performance of services as an independent contractor shall not be considered.

 

Page 3 of 12



--------------------------------------------------------------------------------

7. Withholdings; Right of Offset. Parker Drilling may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal deductions made with
respect to Parker Drilling’s employees generally, and (c) any advances made to
Executive and owed to the Company.

8. Indemnity Rights. The Parties agree that the terms and provisions of
Section 24 of the Employment Agreement shall remain in full force and effect.

9. Life Insurance and Miscellaneous Matters.

(a) Parker Drilling shall allow Executive to retain the $750,000 Prudential Life
Insurance Policy #L8704436 referenced in Section 5(a)(2) of the Employment
Agreement, in order for Executive to continue the life insurance coverage
through Executive’s payment of future premiums. Policy premiums have been paid
through July 21, 2013. Parker Drilling shall assign any and all rights in such
insurance policy to Executive, and Executive agrees to assume any and all
obligations for future payments due under such insurance policy after the
Termination Date.

(b) Executive shall be allowed to retain the iPhone provided by Parker Drilling
without cost to Executive, but Executive shall assume and pay all usage, repair
or replacement charges associated with the cellular phone from and after the
Termination Date; provided, however, Parker Drilling retains the right to remove
any information related to Parker Drilling which exists on the iPhone from and
after the Termination Date.

(c) Executive shall also be allowed to retain the MacBook Pro laptop computer
provided by Parker Drilling without cost to Executive; provided, however, Parker
Drilling retains the right to remove any information related to Parker Drilling
which exists on the laptop from and after the Termination Date.

10. Global Release of Claims. On the Termination Date, Executive shall execute
and deliver to Parker Drilling the Waiver and Release attached hereto as
Appendix B (the “Waiver and Release”).

11. Restrictive Covenants. The Parties agree that the terms and provisions of
Sections 10 through 20 of the Employment Agreement shall remain in effect after
the Effective Date pursuant to their respective terms; provided, however, that
the Parties agree that Executive’s participation in any capacity (whether as
proprietor, stockholder, director, partner, employee, agent, independent
contractor, consultant, trustee, beneficiary or in any other capacity) with any
individual, partnership, firm, corporation or other business organization or
entity that is not one of the entities named on the list attached hereto as
Appendix C (or a subsidiary or successor of any such entities) shall not
constitute a violation by Executive of the terms and provisions of Section 13 or
Section 14 of the Employment Agreement.

12. Knowing and Voluntary Agreement. The Executive understands it is his choice
whether or not to enter into this Agreement and that his decision to do so is
voluntary and is made knowingly. The Executive acknowledges that he has been
advised by Parker Drilling to seek legal counsel to review this Agreement.

 

Page 4 of 12



--------------------------------------------------------------------------------

13. Public Disclosure. Parker Drilling and Executive shall cooperate in the
preparation of any public disclosure by Parker Drilling announcing Executive’s
scheduled separation from Parker Drilling, the content of which shall be subject
to the review and approval of Executive, which approval shall not be
unreasonably withheld, conditioned or delayed. In no event shall Executive’s
rights under this Section 13 prevent Parker Drilling from fulfilling its
obligations under applicable stock exchange rules and securities laws and
regulations.

14. Dispute Resolution. If any dispute arises out of or is related to this
Agreement, Parker Drilling and Executive hereby agree to resolve such dispute
pursuant to the provisions of Section 28 of the Employment Agreement.

15. Severability. It is the desire of the parties hereto that this Agreement
(including the provisions of the Employment Agreement incorporated by reference
herein) be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction or arbitrator (pursuant to Section 28 of the Employment Agreement),
the parties hereby agree and consent that such provision shall be reformed to
create a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

16. No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by Parker Drilling or Executive of any
liability whatsoever, or as an admission by Parker Drilling of any violation of
the rights of Executive or any other person, or any violation of any order, law,
statute, duty or contract.

17. Intention to Comply with Code Section 409A.

(a) This Agreement is intended to comply with Code Section 409A. Executive
acknowledges that if any provision of this Agreement (or of any award of
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A and accompanying Treasury regulations and other
authoritative guidance, such additional tax and interest shall solely be his
responsibility.

(b) Pursuant to Code Section 409A, no reimbursement of any expense shall be made
by the Company after December 31st of the year following the calendar year in
which the expense was incurred. The amount eligible for reimbursement under this
Agreement during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Agreement is not subject to liquidation or exchange for another benefit.

(c) For purposes of Code Section 409A, each payment under this Agreement shall
be deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under this Agreement may not be reduced by, or offset against, any
amount owing by Executive to Parker Drilling or any of its affiliates.

 

Page 5 of 12



--------------------------------------------------------------------------------

18. Attorneys’ Fees. On or before April 30, 2013, Parker Drilling shall pay
Executive for the attorneys’ fees reasonably incurred by Executive before
April 30, 2013 in the negotiation, drafting, execution and implementation of
this Agreement and the documents contemplated herein. At Executive’s request,
such payments shall be made directly by Parker Drilling to such attorneys.

19. Governing Law. This Agreement will be interpreted and enforced in accordance
with the laws of the State of Texas, without regard to the principles of
conflicts of laws.

20. Notices. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other party at the address for that party set
forth below that party’s signature on this Agreement, or at such other address
as the recipient has designated by notice to the other party. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section 20.

21. Entirety and Integration. Upon the execution hereof by Parker Drilling and
Executive, this Agreement (including the provisions of the Employment Agreement
incorporated by reference herein) shall constitute a single, integrated contract
expressing the entire agreement of the parties relative to the subject matter
hereof and supersedes all prior negotiations, understandings and/or agreements,
if any, of the parties. No covenants, agreements, representations, or warranties
of any kind whatsoever have been made by any party hereto, except as
specifically set forth in this Agreement.

22. Authorization. Each person signing this Agreement as a party or on behalf of
a party represents that he or she is duly authorized to sign this Agreement on
such party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.

[Signature Page Follows]

 

Page 6 of 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which may
be executed in multiple counterparts, as of the date first above written.

 

PARKER DRILLING COMPANY     EXECUTIVE By:   /s/ GARY G. RICH     By:   /s/ W.
KIRK BRASSFIELD   GARY G. RICH       W. KIRK BRASSFIELD Its:   President and CEO
      Date:   February 8, 2013     Date:   February 8, 2013

Address for Notices:

Parker Drilling Company

     

Address for Notices:

4005 Oberlin

Attn:   Chairman, Compensation Committee of the Board of Directors      
Houston, Texas 77005 5 Greenway Plaza, Suite 100       Houston, Texas 77046    
 

 

Page 7 of 12



--------------------------------------------------------------------------------

Appendix A

Restricted Stock Grants

 

Date of Award Agreement

   Number of Grant Units      Number of Shares Vested on
a Pro Rata basis
as of April 30, 2013  

July 23, 2010

     46,458         43,877   

March 11, 2011

     43,639         31,517   

May 18, 2012

     37,573         12,524      

 

 

    

 

 

 

Total

     127,670         87,918   

 

Page 8 of 12



--------------------------------------------------------------------------------

WAIVER AND RELEASE

Pursuant to the terms of the Separation Agreement and Release made as of
February 8, 2013, between Parking Drilling Company (the “Company”) and me (the
“Separation Agreement”), and in consideration of the payments made to me and
other benefits to be received by me pursuant thereto, I, W. KIRK BRASSFIELD, do
freely and voluntarily enter into this Waiver and Release (the “Release”), which
shall become effective and binding on the eighth day following my signing this
Waiver and Release as provided herein (the “Waiver Effective Date”). It is my
intent to be legally bound, according to the terms set forth below.

In exchange for the payments and other benefits to be provided to me by the
Company pursuant to the Separation Agreement (the “Separation Payment” and
“Separation Benefits”), I hereby agree and state as follows:

 

1. I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq.), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that Company has dealt with me unfairly or in bad faith, and all other
common law contract and tort claims.

 

Page 9 of 12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, I am not waiving any rights or claims under the
Separation Agreement or that may arise after this Waiver and Release is signed
by me. Moreover, this Waiver and Release does not apply to any claims or rights
which, by operation of law, cannot be waived, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; however, by signing this Waiver and Release I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Nothing in this
Waiver and Release shall affect in any way my rights of indemnification and
directors and officers liability insurance coverage provided to me pursuant to
the Company’s by-laws, my employment agreement, and/or pursuant to any other
agreements or policies in effect prior to the effective date of my termination,
which shall continue in full force and effect, in accordance with their terms,
following the Waiver Effective Date.

 

2. I forever waive and relinquish any right or claim to reinstatement to active
employment with Company, its affiliates, subsidiaries, divisions, parent, and
successors. I further acknowledge that Company has no obligation to rehire or
return me to active duty at any time in the future.

 

3. I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, derogatory statements, and
the confidential or proprietary information of the Company shall continue in
full force and effect as described in the Employment Agreement, as modified by
the Separation Agreement.

 

4. I hereby acknowledge and affirm as follows:

 

  a. I have been advised to consult with an attorney prior to signing this
Waiver and Release.

 

  b. I have been extended a period of 21 days in which to consider this Waiver
and Release.

 

  c. I understand that for a period of seven days following my execution of this
Waiver and Release, I may revoke the Waiver and Release by notifying the
Company, in writing, of my desire to do so. I understand that after the
seven-day period has elapsed and I have not revoked this Waiver and Release, it
shall then become effective and enforceable. I understand that the Separation
Payment will not be made under the Separation Agreement and I will not be
entitled to the Severance Benefits made under the Separation Agreement until
after the seven-day period has elapsed and I have not revoked this Waiver and
Release.

 

  d. I acknowledge that I have received payment for all wages due at time of my
employment termination, including any reimbursement for any and all business
related expenses. I further acknowledge that the Separation Payment and the
Separation Benefits are consideration to which I am not otherwise entitled under
any Company plan, program, or prior agreement.

 

Page 10 of 12



--------------------------------------------------------------------------------

  e. I certify that I have returned all property of the Company, including but
not limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.

 

  f. I have carefully read the contents of this Waiver and Release and I
understand its contents. I am executing this Waiver and Release voluntarily,
knowingly, and without any duress or coercion.

 

5. I acknowledge that this Waiver and Release shall not be construed as an
admission by any of the Released Parties of any liability whatsoever, or as an
admission by any of the Released Parties of any violation of my rights or of any
other person, or any violation of any order, law, statute, duty or contract.

 

6. I agree that the terms and conditions of this Waiver and Release are
confidential and that I will not, directly or indirectly, disclose the existence
of or terms of this Waiver and Release to anyone other than my attorney or tax
advisor, except to the extent such disclosure may be required for accounting or
tax reporting purposes or otherwise be required by law or direction of a court.
Nothing in this provision shall be construed to prohibit me from disclosing this
Waiver and Release to the Equal Employment Opportunity Commission in connection
with any complaint or charge submitted to that agency.

 

7. In the event that any provision of this Waiver and Release should be held
void, voidable, or unenforceable, the remaining portions shall remain in full
force and effect.

 

8. I hereby declare that this Waiver and Release and the Separation Agreement
constitute the entire and final settlement between me and the Company,
superseding any and all prior agreements, and that the Company has not made any
promise or offered any other agreement, except those expressed in this Waiver
and Release and the Separation Agreement, to induce or persuade me to enter into
this Waiver and Release.

IN WITNESS WHEREOF, I have signed this Waiver and Release on the          day of
                    , 2013.

 

  W. KIRK BRASSFIELD  

 

Page 11 of 12



--------------------------------------------------------------------------------

Appendix C

 

1.    BAS    Basic Energy Services, Inc. (NYSE) 2.    HP    Helmerich & Payne
Inc. (NYSE) 3.    HERO    Hercules Offshore, Inc. (NYSE) 4.    KEG    Key Energy
Services Inc. (NYSE) 5.    NBR    Nabors Industries, Ltd. (NYSE) 6.    PTEN   
Patterson-UTI Energy Inc. (NYSE) 7.    PDC    Pioneer Drilling Company (NYSE) 8.
   PDS    Precision Drilling Corporation (NYSE) 9.    SPN    Superior Energy
Services, Inc. (NYSE) 10.    TDG    Trinidad Drilling Ltd. (TSX)

 

Page 12 of 12